UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                    No. 21-1966


PATRICK O. LOCKHART, individually and as parent and next friend of B.L. and
K.L.; K.L.; B.L.,

                  Plaintiffs - Appellants,

            v.

COMMONWEALTH OF VIRGINIA,

                  Defendant - Appellee,

            and

STEPHEN DESCANO, Commonwealth’s Attorney; RYAN B. BREDEMEIER;
BENNETT W. BRASFIELD; FAIRFAX COUNTY CIRCUIT COURT; KAREN R.
STOKES LOCKHART; CHIEF JUDGE BRUCE D. WHITE; THEODORE J.
MARKOW; MICHAEL DEVINE; JOAN ALPER; COOPER GINSBERG GRAY
PLLC; STEPHANIE J. SMITH; ROBERT M. WORSTER; CITY OF FAIRFAX;
ROBERT STALZER, City Manager; ERIN SCHAIBLE, Police Chief; DANIEL E.
GRIMM; ANDREW E. HAWKINS #26; BROCK RUTTER #309; BRIANA
TURNER-GILMORE #342; COREY SCOTT #208; ALYSSA RIEFFLE #224;
KYLE BRUCE #218; ALBERT L. LEIGHTLEY #202; ALEXIS JARA #216;
MATTHEW KENYON #327; JOE JOHNSON #22; KEVIN BARTECHKO #32;
MAURICE ANDERSON #344; CODY DEITRICK #312; SAMUEL DEE #330;
BRIAN CRUMP #321; SHAWN SUTHERLAND #51; WILLIAM LAWLOR #314;
MATTHEW GREEN #229; AMY HOSKINS #332; JOHN DOE UKNOWN CFPD
OFFICER & SUPERVISORS (1-10); MARTIN NACHTMAN, Former CFPD
Captain; EDITH EDWARDS-TALBOT, Regional Magistrate Supervisor; ALYSSA
D. EMERY, Chief Magistrate; JONATHAN B. BOLLS; DINA C. GLEDHILL;
SARAH SAMI; THOMAS W. GOW; ROBERT E. SHERFY; SHERIFF STACEY
KINCAID; NADEEM MIAN #855, Deputy Sheriff; TIMOTHY FLORIO #139; K.
CARTER; JANE DOE DEPUTIES (1-10); FAIRFAX COUNTY; BRYAN HILL,
County Executive; JIM JONES; UNKNOWN FCPD OFFICERS & SUPERVISORS
(1-10); FAIRFAX COUNTY SCHOOL BOARD; SCOTT BRABRAND, Supt.;
REBECCA G. BAENIG; CHRISTOPHER M. SMITH; CITY OF FAIRFAX
SCHOOL BOARD; PHYLLIS PAJARDO, Supt.; DAWN BUTORAC, Fairfax
Public Defender; KATHRYN DONOGHUE; BRIAN GOODMAN,

                    Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:21-cv-00710-CMH-JFA)


Submitted: January 20, 2022                                       Decided: January 24, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Patrick Lockhart, B.L., K.L., Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Patrick O. Lockhart, acting on his own behalf and on behalf of his two minor sons,

appeals the district court’s order granting the motion to dismiss filed by the Commonwealth

of Virginia (the “Commonwealth”)—only one of the many defendants named in the

underlying 42 U.S.C. § 1983 action—and denying Lockhart’s request for preliminary

injunctive relief against the Commonwealth. We dismiss in part and affirm in part.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). That portion of the order

dismissing Lockhart’s damages claims against the Commonwealth is not a final order,

given that litigation remains ongoing; nor is it an appealable interlocutory or collateral

order. Accordingly, we dismiss this appeal, in part, for lack of jurisdiction.

       We do, however, have jurisdiction to review the order as related to Lockhart’s

request for preliminary injunctive relief against the Commonwealth. See 28 U.S.C.

§ 1292(a)(1). This court reviews the denial of a preliminary injunction for abuse of

discretion. Roe v. Dep’t of Def., 947 F.3d 207, 219 (4th Cir. 2020). In evaluating the

district court’s decision, “we review factual findings for clear error and assess legal

conclusions de novo.” Fusaro v. Cogan, 930 F.3d 241, 248 (4th Cir. 2019). Upon review,

we discern no error in the district court’s ruling that the Rooker-Feldman * doctrine



       *
        D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263
U.S. 413 (1923).

                                             3
precluded Lockhart’s claim for injunctive relief. We therefore affirm the appealed-from

order to the extent that it denied preliminary injunctive relief. Lockhart v. Virginia,

No. 1:21-cv-00710-CMH-JFA (E.D. Va. Aug. 10, 2021).

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                DISMISSED IN PART,
                                                                AFFIRMED IN PART




                                          4